[Cite as State ex rel. Ames v. Portage Cty. Bd. of Commrs., 2022-Ohio-1012.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO ex rel.                                   CASE NO. 2021-P-0118
BRIAN M. AMES,

                 Relator,                               Original Action for Writ of Mandamus

        -v-

PORTAGE COUNTY BOARD
OF COMMISSIONERS, et al.,

                 Respondents.


                                           PER CURIAM
                                            OPINION

                                      Decided: March 28, 2022
                                      Judgment: Petition denied


Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Relator).

Victor V. Vigluicci, Portage County Prosecutor, and Christopher J. Meduri, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Respondents).


PER CURIAM.

        {¶1}     Relator, Brian M. Ames (“Mr. Ames”), pro se, filed a verified petition for writ

of mandamus against respondents, Portage County Board of Commissioners and

Portage County Solid Waste Management District Board of Commissioners (collectively,

“respondents”). Mr. Ames alleges that respondents violated the Open Meetings Act (R.C.

121.22) and the Public Records Act (R.C. 149.43) by failing to prepare and produce full

and accurate minutes of a meeting held on September 2, 2021.

        {¶2}     Respondents have filed an unopposed motion for summary judgment.
      {¶3}   Upon a careful review of the record and pertinent law, we find as follows:

      {¶4}   (1) Mr. Ames has not established a clear legal right to the requested relief

or a corresponding clear legal duty on the part of respondents. Although the meeting

minutes at issue reference an “Accounts Payable Warrant Report on file in the office of

the Portage County Auditor,” they do not purport to attach the report as an exhibit or

expressly incorporate it into the resolution. Therefore, the uncontroverted evidence

shows that the board prepared and produced full and accurate meeting minutes.

      {¶5}   (2) Mr. Ames is not entitled to statutory damages under R.C. 149.43(C)(2).

The basis of Mr. Ames’ request is the alleged inaccuracy of the meeting minutes. Since

the uncontroverted evidence demonstrates that respondents prepared and produced full

and accurate minutes, Mr. Ames is not entitled to statutory damages on this basis.

      {¶6}   Thus, we grant respondents’ motion for summary judgment, deny Mr. Ames’

petition for a writ of mandamus, and deny his request for statutory damages.

                        Background and Procedural History

      {¶7}   The Portage County Board of Commissioners (“the board”) established the

Portage County Solid Waste Management District (“the SWMD”) by resolution on

December 20, 1988. State ex rel. Ames v. Portage Cty. Bd. of Commrs., 165 Ohio St.3d

292, 2021-Ohio-2374, 178 N.E.3d 492, ¶ 2, reconsideration denied, 164 Ohio St.3d 1433,

2021-Ohio-3091, 173 N.E.3d 515 (“Ames II”). Pursuant to R.C. 3734.52(A), the board

serves as the SWMD’s board of directors. Id. The board refers to itself as the “Solid

Waste Management District Board of Commissioners” when conducting SWMD business.




                                           2

Case No. 2021-P-0118
       {¶8}   On September 2, 2021, the board conducted SWMD business at a public

meeting, at which it adopted resolution No. 21-118. The board subsequently prepared

meeting minutes, which state, in relevant part, as follows:

       {¶9}   “RESOLUTION No. 21-118 - RE: BILLS APPROVED AND CERTIFIED TO

THE PORTAGE COUNTY AUDITOR FOR PAYMENT.

       {¶10} “It was moved by Anthony J. Badalamenti, seconded by Vicki A. Kline that

the following resolution be adopted:

       {¶11} “RESOLVED, that the bills were approved and certified to the County

Auditor for payment, contingent upon the review of the Portage County Board of

Commissioners, Department of Budget and Financial Management, Department of

Internal Services or other designee on September 2, 2021, in the total payment amount

of $14,585.37 for Funds 8300-8399 as set forth in the Accounts Payable Warrant Report

on file in the office of the Portage County Auditor; and be it further,

       {¶12} “RESOLVED, that the District Board of Commissioners finds and

determines that all formal actions of this Board concerning and relating to the adoption of

this resolution were taken in an open meeting of this Board and that all deliberations of

this Board that resulted in those formal actions were in meeting [sic] open to the public in

compliance with the law including Section 121.22 of the Ohio Revised Code.

       {¶13} “Roll call vote as follows:

       {¶14} “Vicki A. Kline, Yea; Sabrina Christian-Bennet, Yea; Anthony J.

Badalamenti, Yea; * * *.”




                                              3

Case No. 2021-P-0118
      {¶15} On December 20, 2021, Mr. Ames submitted a public-records request for

the minutes of the September 2 SWMD meeting. The following day, the board’s clerk

emailed the minutes to Mr. Ames.

      {¶16} On December 27, 2021, Mr. Ames filed a petition for a writ of mandamus,

alleging that the September 2 SWMD meeting minutes were not full and accurate

because they did not include the “Accounts Payable Warrant Report” referenced in

resolution no. 21-118. Mr. Ames also requested statutory damages pursuant to R.C.

149.43(C)(2).

      {¶17} Respondents filed an answer denying the material allegations of Mr. Ames’

complaint and asserted several defenses and affirmative defenses.

      {¶18} On the same date, respondents filed a motion for summary judgment,

contending that (1) the September 2 SWMD meeting minutes that were prepared and

produced to Mr. Ames are full and accurate; and (2) Mr. Ames’ action is barred by the

doctrine of res judicata. They further contend that they have provided to Mr. Ames a copy

of the “Accounts Payable Warrant Report” referenced in resolution no. 21-118. In support

of their motion, respondents submitted affidavits from the board’s clerk and the board’s

Director of the Department of Budget and Financial Management.

      {¶19} Mr. Ames did not file an opposition to respondents’ motion for summary

judgment.

                            Summary Judgment Standard

      {¶20} Civ.R. 56(C) provides that before summary judgment is granted, it must be

determined that (1) no genuine issue as to any material fact remains to be litigated, (2)

the moving party is entitled to judgment as a matter of law, and (3) it appears from the

                                           4

Case No. 2021-P-0118
evidence that reasonable minds can come to but one conclusion, and viewing the

evidence most strongly in favor of the nonmoving party, that conclusion is adverse to the

nonmoving party. State ex rel. Levin v. Schremp, 73 Ohio St.3d 733, 734, 654 N.E.2d

1258 (1995).

                               Writ of Mandamus Standard

       {¶21} “Mandamus is a writ, issued in the name of the state to an inferior tribunal,

a corporation, board, or person commanding the performance of an act which the law

specifically enjoins as a duty resulting from an office, trust, or station.” R.C. 2731.01.

“‘The function of mandamus is to compel the performance of a present existing duty as

to which there is a default.’” State ex rel. Willis v. Sheboy, 6 Ohio St.3d 167, 168, 451

N.E.2d 1200 (1983), quoting State ex rel. Fed. Homes Properties, Inc. v. Singer, 9 Ohio

St.2d 95, 96, 223 N.E.2d 824 (1967).

       {¶22} To prevail in a claim for mandamus relief under the Open Meetings Act

(R.C. 121.22), the relator must establish, by clear and convincing evidence, (1) a clear

legal right to the requested relief, (2) a clear legal duty on the part of appellees to provide

it, and (3) the lack of an adequate remedy in the ordinary course of the law. State ex rel.

Am. Civ. Liberties Union of Ohio, Inc. v. Cuyahoga Cty. Bd. of Commrs., 128 Ohio St.3d

256, 2011-Ohio-625, 943 N.E.2d 553, ¶ 22. For relief under the Public Records Act (R.C.

149.43), the first two elements are the same, but the relator need not establish the lack

of an adequate remedy in the ordinary course of the law. Id. at ¶ 24.




                                              5

Case No. 2021-P-0118
                               Full and Accurate Minutes

       {¶23} Mr. Ames contends that the minutes of the September 2 SWMD meeting

were not prepared and maintained as required by law and that a full and accurate copy

of those minutes was not provided in response to his public-records request.

       {¶24} R.C. 121.22(C) provides that “[t]he minutes of a regular or special meeting

of any public body shall be promptly prepared, filed, and maintained and shall be open to

public inspection. The minutes need only reflect the general subject matter of discussions

in executive sessions authorized under division (G) or (J) of this section.”

       {¶25} The Supreme Court of Ohio has explained that R.C. 121.22(C) requires a

public body to prepare, file, and maintain minutes of its meetings. Ames II at ¶ 21. Once

prepared, R.C. 149.43(B) requires that the public body provide public access to the

minutes upon request. Id. In addition, R.C. 305.10 requires that the clerk of a county

board of commissioners keep a full record of the board’s proceedings. Id. The court has

held that mandamus is an appropriate remedy to compel a public body to prepare and

produce full and accurate meeting minutes under R.C. 121.22 and 149.43. Ames II at ¶

24.

       {¶26} Mr. Ames filed a similar mandamus action against the same respondents in

case no. 2019-P-0125. This court denied Mr. Ames’ petition in State ex rel. Ames v.

Portage Cty. Bd. of Commrs., 11th Dist. Portage No. 2019-P-0125, 2020-Ohio-4359

(“Ames I”). Mr. Ames appealed to the Supreme Court of Ohio as of right.

       {¶27} In Ames II, the Supreme Court determined that the SWMD meeting minutes

at issue satisfied R.C. 121.22(C) “[i]n large part.” Id. at ¶ 22. However, Mr. Ames was

correct that the approved minutes of one SWMD meeting were “inaccurate in one

                                             6

Case No. 2021-P-0118
respect.” Id. For a resolution passed at that meeting, the minutes stated that a “Then

and Now Certificate” from the county auditor was “attached hereto as Exhibit ‘A’ and

incorporated herein by reference.” Id. at ¶ 7, 22. Exhibit A was not attached to the

approved minutes or produced to Mr. Ames in response to his public-records request. Id.

at ¶ 22-23. The fact that Exhibit A was available from another source was immaterial

because “the board has a duty to maintain a full and accurate record of its proceedings.”

Id. at ¶ 23. Thus, the Supreme Court found that the board did not produce full and

accurate meeting minutes in response to Mr. Ames’ public-records request and ordered

the board to produce Exhibit A to Mr. Ames. Id. at ¶ 24, 28.1

        {¶28} Here, there is no similar inaccuracy with respect to the September 2 SWMD

meeting minutes. The portion of the minutes reflecting the board’s adoption of resolution

no. 21-118 reference an “Accounts Payable Warrant Report on file in the office of the

Portage County Auditor.” However, unlike the minutes in Ames II, they do not purport to

attach the report as an exhibit or expressly incorporate it into the resolution. Thus, unlike

the “Then and Now” certificate in Ames II, the accounts payable warrant report did not

effectively become a part of the board’s resolution.

        {¶29} In sum, the uncontroverted evidence shows that respondents prepared and

produced full and accurate minutes of the September 2 SWMD meeting. Accordingly,

Mr. Ames has not established a clear legal right to the requested relief or a corresponding

clear legal duty on the part of respondents.




1. Notably, the meeting minutes at issue in case no. 2019-P-0125 reflect the board’s adoption of resolutions
referencing an “Accounts Payable Warranty Report on file in the office of the Portage County Auditor.” The
reports were not included in the minutes. Mr. Ames did not challenge the accuracy of those portions of the
meeting minutes.
                                                     7

Case No. 2021-P-0118
                                    Statutory Damages

       {¶30} We next address Mr. Ames’ request for statutory damages pursuant to R.C.

149.43(C)(2).

       {¶31} “Under R.C. 149.43(C)(2), the ‘requester shall be entitled to recover’

statutory damages if (1) he submits a written request ‘by hand delivery, electronic

submission, or certified mail,’ (2) the request ‘fairly describes the public record or class of

public records,’ and (3) ‘a court determines that the public office or the person responsible

for public records failed to comply with an obligation’ imposed by R.C. 149.43(B).

Statutory damages accrue ‘at one hundred dollars for each business day during which

the public office or person responsible for the requested public records failed to comply

[with an obligation in accordance with division (B) of this section], beginning with the day

on which the requester files a mandamus action to recover statutory damages, up to a

maximum of one thousand dollars.’” (Emphasis added.) State ex rel. Armatas v. Plain

Twp. Bd. of Trustees, 163 Ohio St.3d 304, 2021-Ohio-1176, 170 N.E.3d 19, ¶ 25, quoting

R.C. 149.43(C)(2).

       {¶32} Mr. Ames contends that respondents failed to comply with R.C.

149.43(B)(2), which provides, in relevant part, that “[t]o facilitate broader access to public

records, a public office or the person responsible for public records shall organize and

maintain public records in a manner that they can be made available for inspection or

copying in accordance with division (B) of this section.”

       {¶33} The basis of Mr. Ames’ request for statutory damages is the alleged

inaccuracy of the September 2 SWMD meeting minutes.                As explained above, the



                                              8

Case No. 2021-P-0118
uncontroverted evidence demonstrates that respondents prepared and produced full and

accurate minutes. Therefore, Mr. Ames is not entitled to statutory damages on this basis.

      {¶34} For the foregoing reasons, respondents’ motion for summary judgment is

granted. Mr. Ames’ petition for a writ of mandamus and his request for statutory damages

are denied.


CYNTHIA WESTCOTT RICE, J., MARY JANE TRAPP, J., JOHN J. EKLUND, J., concur.




                                           9

Case No. 2021-P-0118